Citation Nr: 0820485	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidentiary development is necessary.  In June 
2006, the veteran's representative indicated that the veteran 
had dropped out of the Vocational Rehabilitation program.  
The veteran's Vocational Rehabilitation file is not 
associated with the claims file.  In addition, the 
representative requested that the veteran be scheduled for an 
additional VA examination because his service-connected PTSD 
symptomatology had worsened since his last VA examination in 
December 2003.  In fact, the most recent VA examination was 
conducted in December 2005.  Nonetheless, additional 
development must be conducted.  Accordingly, the veteran 
should be afforded an additional VA examination in order to 
determine the current severity of his PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran's Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  The RO 
should forward the veteran's claims file 
for review by the VA examiner.  The 
examiner should describe all 
manifestations associated with the 
veteran's PTSD.  The examiner should 
provide a global assessment of 
functioning score and explain its 
meaning.  

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



